Dear Ms. Caboche:
You have requested the opinion of the Attorney General concerning Act 1066 of the 1990 Regular Session, that request has been forwarded to me for consideration and response. Specifically, you ask us to address the following questions:
     (1)   May the principal of a school, who is also an officer of the local Parent Teacher Association, ("PTA") sign PTA checks in his or her capacity as an officer of that organization?
     (2)   Further, in signing PTA checks in his or her capacity as a PTA officer, is the principal exerting control over independent PTA funds in contravention of the implied prohibition of Act  1066 of the 1990 Regular Session.
Act 1066 of the 1990 Regular Session added LSA-R.S.17:414.3 concerning school funds.  LSA-R.S. 17:414.3 provides in pertinent part:
     "The principal of every public elementary and secondary school shall maintain a school fund . . . for the management of any money which accrues to benefit his school."  LSA-R.S. 17:414.3A.  (Emphasis added).
It has been, and it remains, the opinion of this office that under LSA-R.S. 17:414.3 the Legislature has ordained that funds of independent parent groups, not sponsored by the school, are not subject to school custody and control.  See Att. Gen. Op. No. 90-674.
As an officer of the local PTA, a principal has a fiduciary duty to that organization which is separate and apart from his or her duties as principal.  In the capacity of a PTA officer, a principal may sign checks for purposes designated by the PTA. The principal is acting as an agent of the PTA for this purpose and, as such, must act in the best interest of the Association. The principal may not sign the PTA check in any other capacity, or for any unauthorized purpose, or else this would constitute a breach of his or her duty as a PTA officer.
The act of signing the check on behalf of the PTA does not constitute control over PTA funds by the school because the principal, if within his or her authority and acting in good faith, is not representing the school.  The principal in this instance would be acting on behalf of the PTA and, therefore, there is no official school action in regard to these PTA funds.
It is the opinion of this office that a PTA officer, who is also a school principal, may sign checks in his or her capacity as an Association officer.  The principal, if acting within his or her authority as a PTA officer and in good faith, is not exerting control over these funds in contravention of LSA-R.S.17:414.3.
I trust that this sufficiently answers your questions.  If you require any further information, please feel free to contact this office.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0322p